The nature of this case is reflected by the opinion of the Court of Civil Appeals. 111 S.W.2d 814. That court entered *Page 606 
its order reversing the judgment of the trial court and remanding the cause thereto for another trial. Admittedly the case is moot. In order to give this Court jurisdiction to enter the correct order in a moot case, this writ was granted. The correct order to enter is one dismissing the case. McWhorter v. Northcutt, 94 Tex. 86, 58 S.W. 720; Thompson v. Seale,122 Tex. 160, 53 S.W.2d 764; Sterling v. Ferguson, 122 Tex. 122,53 S.W.2d 753; Taylor v. Nealon et al, 132 Tex. 60,120 S.W.2d 586; Iles v. Walker, 132 Tex. 6,120 S.W.2d 418; Cisco Independent School District v. Dudley,53 S.W.2d 639; International Ass'n. of Machinists Union No. 1486, et al, v. Federated Association of Accessory Workers, et al, 133 Tex. 624,130 S.W.2d 282.
It is therefore ordered that the judgments below be vacated, the case be dismissed, and all costs in all courts be assessed against defendants in error, who were plaintiffs in the trial court.
Opinion adopted by the Supreme Court July 26, 1939.